Name: Commission Regulation (EEC) No 1524/90 of 6 June 1990 fixing for the 1990 marketing year the Community offer price for plums applicable with regard to Spain
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 7. 6 . 90 Official Journal of the European Communities No L 144/ 13 COMMISSION REGULATION (EEC) No 1524/90 of 6 June 1990 fixing for the 1990 marketing year the Community offer price for plums applicable with regard to Spain Whereas, in order to take account of seasonal variations in prices, the marketing year should be divided into one or more periods and a Community offer price should be fixed for each of them ; Whereas, in accordance with Article 1 of Regulation (EEC) No 3709/89 , the producer prices to be used for the determination of the Community offer price are to be those of a domestic product defined by its commercial characteristics recorded on the representative market or markets located in the production areas where prices are lowest for products or varieties representing a conside ­ rable proportion of production marketed throughout the year or during a part of the latter and which meet Quality Class I requirements and conditions laid down as regards packaging ; whereas the average price for each representa ­ tive market must be established after disregarding prices which may be considered excessively high or excessively low compared with the normal fluctuations recorded on the market ; whereas, moreover, if the average prices for a Member State shows excessive variations with respect of normal price fluctuations, it shall not be taken into account : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3709/89 of 4 December 1989 laying down general rules for imple ­ menting the Act of Accession of Spain and Portugal as regards the compensation mechanism on exports of fruit and vegetables originating in Spain ( l), and in particular Article 4 ( 1 ) thereof, Whereas, Commission Regulation (EEC) No 3815/89 of 19 December 1989 (2), lays down detailed rules for the application of the compensation mechanism to imports of fruit and vegetables from Spain ; Whereas, pursuant to Article 152 of the Act of Accession, a compensation mechanism is to be introduced on imports into the Community as constituted at 31 December 1985, hereinafter referred to as the 'Commu ­ nity of Ten', from 1 January 1990, of fruit and vegetables from Spain for which a reference price is fixed with regard to third countries ; whereas, Community offer prices for plums coming from Spain should be fixed only during the period where reference prices are fixed with regard to third countries, this means from 1 1 June up to including and 30 September ; Whereas, in accordance with Article 152 (2) (a) of the Act of Accession, a Community offer price is to be calculated annually on the basis of the arithmetic mean of the producer prices in each Member State of the Community of Ten, plus transport and packaging costs incurred by the products from the production regions to the representa ­ tive consumption centres of the Community and bearing in mind developments in the cost of production in the fruit and vegetable sector ; whereas the abovementioned producer prices correspond to the average prices recorded during the three years preceding the date of fixing of the Community offer price ; whereas, however, the annual Community offer price cannot exceed the reference price applied for third countries ; Whereas, since the varieties of plums are not all compa ­ rable as regards the estimation of their commercial value, these varieties should be classified in two groups ; Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1 990/9 1 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of prices and amounts to which the coefficient 1,001712 is applied in the framework of the arrangements on the automatic dismantlement of negative monetary gaps ; whereas the prices and amounts fixed in ecus by the Commission for the 1990/91 marke ­ ting year must take account of the resulting reduction ; Whereas this reducing coefficient shall apply to the prices referred to above ; whereas this adjustment shall enter into force on day of entry into force of Council Regulation (EEC) No 11 79/90 (4) fixing the agricultural conversion rates ; Whereas the application of the abovementioned criteria results in Community offer prices being fixed for plums for the period 11 June to 30 September 1990 at the levels set out hereinafter ; (') OJ No L 363, 13 . 12. 1989, p . 3 . (2) OJ No L 371 , 20 . 12. 1989, p. 28 . (3) OJ No L 83, 30 . 3 . 1990, p. 102 . (4) OJ No L 119, 11 . 5. 1990, p. 1 . No L 144/ 14 Official Journal of the European Communities 7. 6 . 90 Whereas, for the purpose of calculating the Spanish offer prices, the varieties imported from Spain of which the Spanish offer prices are to be compared with the prices fixed for group I and with those fixed for group II, respectively, should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Group I : Altesse double (Italian quetsche), Precoce favourite, Belle de Louvain, Conducta, Early Rivers, Kirk's Blue, Jefferson Gage, LÃ ¼tzelsachser (early LÃ ¼tzelsachsen quetsche), Anna Spath, Ersinger (early Ersingen quetsche), Zimmers (Zimmer quetsche), BÃ ¼hler (early BÃ ¼hl quetsche), Burbank, Florentina, Coccia d'oro, Reine-Claude, Czar, Victorias, Damsons and Santa Rosa ; Group II : Altesse simple (common quetsche, Hauszwetschge), Reine-Claude d'Oullins, Sveskeblommer, Ruth Gerstetter and Ontario . 3 . The Spanish offer prices of imported products are to be compared : (a) with the prices fixed for group I where the imported products belong the varieties other than those shown in (b); (b) with the prices fixed for group II where the imported products belong the following varieties : Altesse simple (common quetsche, Hauszwetschge), Reine-Claude d'Oullins (Ouillins Gage), Sveskeblommer, Ruth Gerstetter, Ontario, Wangenheimer (early Wangen ­ heim quetsche), Pershore (yellow egg), Mirabelle, Bosniche and Ortenauer. Article 2 This Regulation shall enter into force on 11 June 1990 . Article 1 1 . For the 1990 marketing year, the Community offer prices for plums (CN codes 0809 40 11 and 0809 40 19), expressed in ecus per 100 kilograms net of packet products of groups I and II of class I, of all sizes, shall be as follows for each of the groups of varieties : Group I Group II  11 June to 31 July : 65,55   August : 65,55 53,03 .  September : 56,62 47,99 . 2 . The groups of varieties referred to in paragraph 1 shall be composed of the following varieties : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission